                                                                                FILED
                  IN THE UNITED STATES DISTRICT COURT                           JAN 03 2019
                      FOR THE DISTRICT OF MONTANA                               ~/erl(, U.s
                                                                               Oistnct 0 , Courts
                           MISSOULA DIVISION                                   Missoula 0~10 ~tana
                                                                                            vis1on



UNITED STATES OF AMERICA,                           CR 18-42-M-DWM-1

              Plaintiff,

       vs.                                                  ORDER

 JEFFERY ANDREW BURNS,

              Defendant.


      Defendant Jeffery Andrew Bums has filed a Motion in Limine (Doc. 40)

seeking to exclude (1) hearsay statements of alleged co-conspirators, (2) references

to Jeffery Andrew Bums and his co-defendant as "defendant" or "defendants" in

the presence of the jury, and (3) references to prior bad acts or propensity

evidence. Evidentiary issues are not easily evaluated in the abstract. Accordingly,

      IT IS ORDERED that Bums's Motion in Limine (Doc. 40) is DENIED as

follows:

      (1)    With respect to hearsay statements of alleged co-conspirators, the

             Motion is DENIED subject to renewal at trial with the appropriate

             objection;

      (2)    With respect to references to Bums and his co-defendant as

             "defendant" or "defendants" in the presence of the jury, the Motion is

                                          1
      DENIED;

(3)   With respect to references to prior bad acts or propensity evidence, the

      Motion is DENIED subject to renewal at trial with the appropriate

      objection.
                 (f!!.J.
DATED this   3         day of January, 2019.



                                ~(
                                  United States District Court




                                     2
